DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–10, 12, 14, and 16–20 is/are pending.
Claim(s) 11, 13, and 15 is/are canceled.

Allowable Subject Matter
Claim(s) 1–10, 12, 14, and 16–20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Honbou (US 2008/0206628 A1).
Honbou discloses a secondary battery (FIG. 1, [0030]), comprising a casing (17), which includes a receiving hole having an opening (FIG. 1, [0030]); a top cover assembly (16), which includes a top cover plate (16) connected to the casing (17) to close the opening (FIG. 1, [0030]); an electrode assembly (11), which is disposed within the receiving hole (FIG. 1, [0030]), the electrode assembly (11) includes two end faces which are opposed to each other in a first direction perpendicular to the axial direction of the receiving hole (FIG. 1, [0030]) and tabs (32, 33) extending from the end faces (FIG. 3, [0031]), the electrode assembly (11) further includes two or more electrode units (11) which are laminated in the axial direction (FIG. 1, [0057]), and a dimension of the tab (32, 33) is smaller than the dimension of the end face in a second direction 
Honbou does not disclose, teach, or suggest the following distinguishing feature(s):
A secondary battery, comprising a current collecting member including a connecting portion having a current collecting piece through which a tab is electrically connected to the first sheet, wherein the current collecting piece extends from the first sheet toward a casing perpendicular to the first sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725